Citation Nr: 0926956	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-29 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from June 1970 to January 
1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied service connection for a right knee 
disability.  

A videoconference hearing was held in January 2008 before 
Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  

In March 2008, the Board remanded the matter for additional 
evidentiary development.  As set forth in more detail below, 
another remand of this matter is unfortunately required.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for a right knee 
disability.  He argues that his current right knee 
disability, variously diagnosed as degenerative joint disease 
and prepatellar bursitis, is the result of knee injuries he 
sustained during service.  He further claims that he has had 
right knee symptomatology on and off since service, becoming 
worse in recent years.  

At his January 2008 Board hearing, the appellant provided 
specifics regarding his in-service right knee injuries.  
Specifically, he testified that while he was on training 
maneuvers at Fort Lewis, Washington, he popped his right knee 
out of joint and was treated in the field.  During his tour 
of duty in Vietnam, the appellant reinjured his right knee 
jumping out of a helicopter while on a combat mission.  He 
was again treated in the field.  

Although treatment of these injuries is not documented in the 
appellant's service treatment records, because he is a combat 
veteran and has alleged that his right knee disability was 
incurred in combat with the enemy, the evidentiary 
presumption regarding combat claims is for application.  See 
38 U.S.C.A. § 1154(b) (West 2002) (providing that 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, condition or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation).  

In addition to this evidentiary presumption, the Board notes 
that the appellant's service treatment records show that at 
his January 1972 military separation medical examination, he 
completed a Report of Medical History on which he reported a 
history of a "trick" or locked knee.  The examiner 
diagnosed multiple traumas to the right knee with pain.  

The record on appeal also includes extensive VA and private 
clinical records spanning an extensive time period, from 1951 
to 2008.  Significantly, these records are silent for any 
mention of right knee complaints until 2004, more than three 
decades after the appellant's separation from active service.  
At that time, the appellant sought treatment for right knee 
pain and swelling.  He reported that he was a welder and was 
on his knees a lot.  He also reported a history of a injury 
to his right knee jumping out of a helicopter in Vietnam.  X-
ray studies were negative.  The diagnosis was prepatellar 
bursitis.  Subsequent clinical records show continued 
complaints of right knee pain.  X-ray studies performed by VA 
in February 2005 showed arthritis.  

Based on the evidence discussed above, in a March 2008 
remand, the Board determined that a VA medical examination 
was necessary.  See 38 C.F.R. § 3.159; see also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006) (discussing the four 
elements to consider in determining whether a VA medical 
examination must be provided).

In April 2008, pursuant to the Board's remand instructions, 
the appellant underwent VA medical examination.  After 
examining the appellant and reviewing his claims folder, the 
examiner concluded that it was less likely than not that the 
appellant's current right knee disability is the result of 
service.  In providing a rationale for her opinion, the 
examiner erroneously noted that the appellant's military 
separation medical examination was within normal limits and 
that the appellant "did not complain of any problems" at 
his separation examination.  Finally, the examiner 
erroneously noted that in reviewing the appellant's medical 
records, "[t]here is no chronicity evidenced since leaving 
service in 1971 until 2004."  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the rules on expert witness testimony delineated in 
the Federal Rules of Evidence provide "important, guiding 
factors to be used by the Board in evaluating the probative 
value of medical opinion evidence."  Nieves-Rodriguez, 22 
Vet. App. at 302.  These factors are: 1) The testimony is 
based upon sufficient facts or data.  In other words, is the 
medical professional informed of sufficient facts upon which 
to base an opinion relevant to the problem at hand?; (2) the 
testimony is the product of reliable principles and methods; 
and (3) the expert witness has applied the principles and 
methods reliably to the facts of the case.  In other words, 
most of the probative value of a medical opinion comes from 
its reasoning.  A medical opinion is not entitled to any 
weight "if it contains only data and conclusions."  Nieves- 
Rodriguez, 22 Vet. App. at 304.

Given the factual errors in the examiner's rationale, the 
Board finds that the VA medical opinion is of limited 
probative value.  As discussed above, the appellant did, 
indeed, report a "trick" or locked knee at the time of his 
separation medical examination.  Moreover, the military 
examiner noted multiple traumas to the right knee with pain.  
The Board also notes that the record on appeal is not, in 
fact, negative for evidence of continuity of symptomatology.  
While the appellant apparently did not seek medical treatment 
for right knee symptoms for more than thirty years after 
service, the concept of continuity of symptomatology focuses 
on continuity of symptoms, not treatment.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  Although there are no medical 
records documenting treatment, the appellant is capable of 
providing lay evidence describing his right knee symptoms.  
He is not, however, competent to attribute those symptoms to 
a medical diagnosis, nor is he capable of providing an 
opinion on etiology.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Such an opinion may only be provided 
by a qualified medical professional.  

In view of the foregoing, the Board finds that another VA 
medical examination is necessary in order to determine 
whether the appellant's current right knee disability is 
causally related to his active service or any incident 
therein, including his right knee injuries.  The Board notes 
that this is consistent with the request of the appellant's 
representative who argues that the April 2008 VA medical 
examination was inadequate.  See June 2009 Informal Hearing 
Presentation at page 3-4 ("The examiner's only supporting 
rationale was that there were no medical records between 1971 
and 2004 in the veteran's claims folder...The fact that the 
claims folder lacks contemporaneous medical evidence 
indicating that the veteran was treated for the right knee 
after discharge does not preclude the veteran from being 
entitled to VA benefits.").  

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
medical examination for the purpose of 
clarifying the nature and etiology of his 
current right knee disability.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not that any current right knee 
disability is causally related to the 
veteran's active service or any incident 
therein, including his reported combat 
injury.  The report of examination should 
include a complete rationale for all 
opinions rendered.

In providing the requested rationale, the 
examiner is advised that he or she must 
consider the entire record on appeal, 
including both the clinical evidence of 
record as well as the appellant's 
description of his post-service right 
knee symptoms.  

The examiner is further advised that the 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

2.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
appellant's claim.  If the appellant's 
claim remains denied, he and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for 
appropriate appellate consideration.


The case should then be returned to the Board for appropriate 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




